DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This action is in response to the amendment filed on 02/03/2021. Claims 15-35 are pending and are examined below. 

Response to Arguments
Applicant's arguments filed 02/03/2021 have been fully considered but they are not persuasive.
At page 7 of the Remarks section, applicant argues that the combination of references fails to teach or suggest the charge circuit comprises a limiting circuit configured to bi-directionally limit a current flowing to the external backup charge element.  Sievers discloses a control device and a method for operating a safety system for a vehicle with a limiting circuit configured to limit a current flowing to the external charge element [0045] and Breed discloses the use of a common wire bus or data bus for a plurality of sensors and actuators in a motor vehicle and particularly for safety systems including crash, occupant and other sensors, airbag modules and associated electronics where a driving circuit configured to supply a charge of the external backup charge element to an external load element, wherein the charge circuit comprises a limiting circuit configured to bi-directionally limit a current flowing to the external backup charge element [0367]. Therefore, one of ordinary skill in the art would recognize that the combination of references does teach or suggest the charge circuit comprises a .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 15-30, 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0164760 A1 (“Hattori”) in view of US 2013/0106179 A1 (“Sievers”) in further view of US 2008/0125940 A1 (“Breed”).

Regarding claim 15, Hattori discloses a boost control circuit configured to generate a boosted voltage based on an external power supply voltage (see [0024] The voltage converter 3 is a circuit for increasing the output voltage of the battery); and
a charge circuit configured to charge an external charge element by supplying the boosted voltage (see [0024] The other end of the coil 30 is the output terminal of the voltage converter 3 and is connected to the backup power source; as well as [0025] The backup power source 4 is constructed of a capacitor 40 and is charged by the voltage converter 3. When the output voltage of the voltage converter 3 is interrupted, the backup power source 4 feeds power in place of the voltage converter); and 
(see [0025] the backup power source 4 is connected to the airbag control IC 5 and the third FET).
Hattori is not explicit on the charge circuit comprises a limiting circuit configured to limit a current flowing to the external charge element, however,
Sievers discloses a control device and a method for operating a safety system for a vehicle with a limiting circuit configured to limit a current flowing to the external charge element (see [0045] The voltage is for example measured by microcontroller .mu.C. Charge voltage VUP is connected to the input of charge current source LSQ, which has a parallel circuit of current valve SV and a diode D2 connected against the direction of flow, in order to enable a back-flow from capacitor CER, which is connected to the output of charge current source LSQ. A transistor T5 is used as current valve SV. As a rule, diode D2 is a component of transistor T5. Here, a current between 0 and 930 mA can be programmed via the SPI interface).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Sievers with the system disclosed by Hattori because if there occurs an accident that makes it necessary to activate an airbag, the control device will output a control signal in order to control the corresponding airbags (Sievers, [0009]).
Hattori in view of Sievers is not explicit on bi-directionally limiting a current flowing to an external backup charge device, however,
Breed discloses the use of a common wire bus or data bus for a plurality of sensors and actuators in a motor vehicle and particularly for safety systems including crash, occupant and other sensors, airbag modules and associated electronics where a driving circuit configured to supply a charge of the external backup charge element to an external load element, wherein the charge circuit comprises a limiting circuit configured to bi-directionally limit a current flowing to the external backup (see [0367] the inflator controls can send warning messages if their backup power supply has insufficient charge. In order to assure the integrity and reliability of the bus system, most devices will be equipped with bi-directional communication as described above. Thus, when a message is sent to the rear right taillight to turn on, the light can return a message that it has executed the instruction).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Breed with the system disclosed by Hattori in view of Sievers in order to provide a new and improved airbag module in which the disadvantages and problems in the prior art airbag module designs are substantially eliminated (Breed, [0055]. 

Regarding claim 16, Hattori further discloses the charge circuit comprises a first limiting circuit configured to limit a current flowing to the external charge element (see [0027] The third FET driver circuit 50 drives the third FET 6 so that the output voltage of the third FET 6 becomes equal to a predetermined target voltage based on a control signal from the microcomputer. The third FET driver circuit 50 is constructed of resistors 500, 501, an operational amplifier 502, a reference power source 503, driver FETs 504, 505, transistors 506, 507, and a resistor). 

Regarding claim 17, Hattori further discloses the charge circuit further comprises a second limiting circuit configured to limit a current flowing from the externa! charge element (see [0025] In order to supply voltage in place of the voltage converter 3, the backup power source 4 is connected to the airbag control IC 5 and the third FET; as well as [0027] The third FET driver circuit 50 drives the third FET 6 so that the output voltage of the third FET 6 becomes equal to a predetermined target voltage based on a control signal from the microcomputer).

Regarding claim 18, Hattori further discloses a power supply circuit configured to generate a first power supply voltage based on the boosted voltage (see [0025] The other end of the coil 30 is the output terminal of the voltage converter 3 and is connected to the backup power source 4, airbag control IC 5, third FET 6, and power source). 

Regarding claim 19, Hattori further discloses an igniter configured to ignite by receiving electric charges (see [0043] third FET 6 is driven based on the output of the push-pull circuit constructed of the driver FETs 504, 505, and supplies the predetermined target voltage to the firing circuit 51 through the SS terminal); and  
a power supply configured to output a power supply voltage (see [0040] the battery 2 is connected to the voltage converter 3, which increases the output voltage of the battery 2 and outputs the increased voltage to the backup power source 4, airbag control IC 5, third FET 6, and power source 7); and  
a charge element configured to accumulate electrical charges by receiving the power supply voltage (see [0040 The capacitor 40 of the backup power source 4 and the capacitors 70, 71 of the power source 7 are charged by the voltage converter); and  
a supply control circuit configured to supply the power supply voltage to the charge element (see [0040] the voltage converter 3, which increases the output voltage of the battery 2 and outputs the increased voltage to the backup power source 4, airbag control IC 5, third FET 6, and power source); and 
a drive circuit configured to supply the electric charges of the charge element to the igniter (see [0043] third FET 6 is driven based on the output of the push-pull circuit constructed of the driver FETs 504, 505, and supplies the predetermined target voltage to the firing circuit 51 through the SS terminal).

Sievers discloses a control device and a method for operating a safety system for a vehicle with a limiting circuit configured to limit a current flowing to the external charge element (see [0045] The voltage is for example measured by microcontroller .mu.C. Charge voltage VUP is connected to the input of charge current source LSQ, which has a parallel circuit of current valve SV and a diode D2 connected against the direction of flow, in order to enable a back-flow from capacitor CER, which is connected to the output of charge current source LSQ. A transistor T5 is used as current valve SV. As a rule, diode D2 is a component of transistor T5. Here, a current between 0 and 930 mA can be programmed via the SPI interface).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Sievers with the system disclosed by Hattori because if there occurs an accident that makes it necessary to activate an airbag, the control device will output a control signal in order to control the corresponding airbags.  (Sievers, [0009]).

Regarding claim 20, Hattori further discloses the supply control circuit is coupled between the power supply and the charge element (see [0024] voltage converter 3 is a circuit for increasing the output voltage of the battery 2. The voltage converter 3 is constructed of a coil 30, a capacitor 31, and a switching element and the like (not shown). One end of the coil 30 is connected with the capacitor 31. The other end of the coil 30 is connected with a switching element and the like constructed in the airbag control IC 5. The one end of the coil 30 is the input terminal of the voltage converter 3 and is connected to the positive terminal of the battery 2 through an ignition switch 10).

Regarding claim 21, Hattori further discloses the drive circuit is coupled between the charge element and the igniter (see [0025] The backup power source 4 is constructed of a capacitor 40 and is charged by the voltage converter 3. When the output voltage of the voltage converter 3 is interrupted, the backup power source 4 feeds power in place of the voltage converter 3. The backup power source 4 is connected to the other end of the coil 30 and is the output terminal of the voltage converter 3 for charging. In order to supply voltage in place of the voltage converter 3, the backup power source 4 is connected to the airbag control IC).

Regarding claim 22, Hattori further discloses boosting an ignition control circuit (see [0024] The voltage converter 3 is a circuit for increasing the output voltage of the battery); 
charging a charge dement from the ignition control circuit (see [0024] The backup power source 4 is constructed of a capacitor 40 and is charged by the voltage converter; and 
supplying electric charges from the charge element to an ignitor through the ignition control circuit (see [0025] The backup power source 4 is constructed of a capacitor 40 and is charged by the voltage converter 3. When the output voltage of the voltage converter 3 is interrupted, the backup power source 4 feeds power in place of the voltage converter 3. The backup power source 4 is connected to the other end of the coil 30 and is the output terminal of the voltage converter 3 for charging. In order to supply voltage in place of the voltage converter 3, the backup power source 4 is connected to the airbag control IC).
Hattori is not explicit on a current flowing to the charge element is limited, however,
Sievers discloses a current flowing to the charge element is limited (see [0045] The voltage is for example measured by microcontroller .mu.C. Charge voltage VUP is connected to the input of charge current source LSQ, which has a parallel circuit of current valve SV and a diode D2 connected against the direction of flow, in order to enable a back-flow from capacitor CER, which is connected to the output of charge current source LSQ. A transistor T5 is used as current valve SV. As a rule, diode D2 is a component of transistor T5. Here, a current between 0 and 930 mA can be programmed via the SPI interface).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Sievers with the system disclosed by Hattori because if there occurs an accident that makes it necessary to activate an airbag, the control device will output a control signal in order to control the corresponding airbags.  (Sievers, [0009]).

Regarding claim 23, Hattori further discloses the charging is performed after the boosting (see [0024] The voltage converter 3 is a circuit for increasing the output voltage of the battery…the output terminal of the voltage converter 3 and is connected to the backup power source; as well as [0025] The backup power source 4 is constructed of a capacitor 40 and is charged by the voltage converter).

Regarding claim 24, Hattori further discloses the booting comprises generating a boosted voltage by boosting an external power supply voltage (see [0024] The voltage converter 3 is a circuit for increasing the output voltage of the battery);  
the charging is performed by supplying the boosted voltage to the charge element [0025] The backup power source 4 is constructed of a capacitor 40 and is charged by the voltage converter).

Regarding claim 25, Hattori is not explicit on the charge circuit includes the current limiting circuit that is a two-way current flow limiter to a backup capacitor, however,
Sievers discloses the charge circuit includes the current limiting circuit that is a two-way current flow limiter to a backup capacitor (see [0045] The voltage is for example measured by microcontroller .mu.C. Charge voltage VUP is connected to the input of charge current source LSQ, which has a parallel circuit of current valve SV and a diode D2 connected against the direction of flow, in order to enable a back-flow from capacitor CER, which is connected to the output of charge current source LSQ).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Sievers with the system disclosed by Hattori because if there occurs an accident that makes it necessary to activate an airbag, the control device will output a control signal in order to control the corresponding airbags.  (Sievers, [0009]).

Regarding claim 26, Hattori is not explicit on the charge circuit includes the current limiting circuit that limits a charging current a backflow current between different circuits, however,
Sievers discloses the charge circuit includes the current limiting circuit that limits a charging current a backflow current between different circuits (see [0045] The voltage is for example measured by microcontroller .mu.C. Charge voltage VUP is connected to the input of charge current source LSQ, which has a parallel circuit of current valve SV and a diode D2 connected against the direction of flow, in order to enable a back-flow from capacitor CER, which is connected to the output of charge current source LSQ).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Sievers with the system disclosed by Hattori because if there occurs an accident that makes it necessary to activate an airbag, the control device will output a control signal in order to control the corresponding airbags.  (Sievers, [0009]). 

Regarding claim 27, Hattori is not explicit on the charge circuit includes the current limiting circuit that is a two-way current flow limiter to a backup capacitor, however,
Sievers discloses the charge circuit includes the current limiting circuit that is a two-way current flow limiter to a backup capacitor (see [0045] The voltage is for example measured by microcontroller .mu.C. Charge voltage VUP is connected to the input of charge current source LSQ, which has a parallel circuit of current valve SV and a diode D2 connected against the direction of flow, in order to enable a back-flow from capacitor CER, which is connected to the output of charge current source LSQ).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Sievers with the system disclosed by Hattori because if there occurs an accident that makes it necessary to activate an airbag, the control device will output a control signal in order to control the corresponding airbags.  (Sievers, [0009]).

Regarding claim 28, Hattori is not explicit on the charge circuit includes the current limiting circuit that limits a charging current a backflow current between different circuits, however,
Sievers discloses the charge circuit includes the current limiting circuit that limits a charging current a backflow current between different circuits (see [0045] The voltage is for example measured by microcontroller .mu.C. Charge voltage VUP is connected to the input of charge current source LSQ, which has a parallel circuit of current valve SV and a diode D2 connected against the direction of flow, in order to enable a back-flow from capacitor CER, which is connected to the output of charge current source LSQ).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Sievers with the system disclosed by Hattori because if there occurs an accident that makes it necessary to activate an airbag, the control device will output a control signal in order to control the corresponding airbags.  (Sievers, [0009]).

Regarding claim 29, Hattori is not explicit on the charge circuit includes the current limiting circuit that is a two-way current flow limiter to a backup capacitor, however,
 (see [0045] The voltage is for example measured by microcontroller .mu.C. Charge voltage VUP is connected to the input of charge current source LSQ, which has a parallel circuit of current valve SV and a diode D2 connected against the direction of flow, in order to enable a back-flow from capacitor CER, which is connected to the output of charge current source LSQ).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Sievers with the system disclosed by Hattori because if there occurs an accident that makes it necessary to activate an airbag, the control device will output a control signal in order to control the corresponding airbags.  (Sievers, [0009]).

Regarding claim 30, Hattori is not explicit on the charge circuit includes the current limiting circuit that limits a charging current a backflow current between different circuits, however,
Sievers discloses the charge circuit includes the current limiting circuit that limits a charging current a backflow current between different circuits (see [0045] The voltage is for example measured by microcontroller .mu.C. Charge voltage VUP is connected to the input of charge current source LSQ, which has a parallel circuit of current valve SV and a diode D2 connected against the direction of flow, in order to enable a back-flow from capacitor CER, which is connected to the output of charge current source LSQ).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Sievers with the system disclosed by Hattori because if there occurs an 

Regarding claim 32, Hattori further discloses a primary charge element separate from the external backup charge element (see at least [0024]-[0025]).

Regarding claim 34, Hattori is not explicit on the limiting circuit limits a charging current from the boosting control circuit to the external backup charge element so that it is less than a first predetermined current and limits a backflow current from the external backup charge element to the boosting control circuit, however,
Sievers discloses the limiting circuit limits a charging current from the boosting control circuit to the external backup charge element so that it is less than a first predetermined current and limits a backflow current from the external backup charge element to the boosting control circuit (see at least [0045]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Sievers with the system disclosed by Hattori because if there occurs an accident that makes it necessary to activate an airbag, the control device will output a control signal in order to control the corresponding airbags.  (Sievers, [0009]).






Allowable Subject Matter
Claims 31, 33, and 35 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEW FRANKLIN GORDON whose telephone number is (408)918-7612.  The examiner can normally be reached on Monday - Friday, 7:00 - 5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272 - 7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATHEW FRANKLIN GORDON/              Examiner, Art Unit 3665